DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/27/2021 has been entered.  Claims 1-15 are pending in the application.  Claims 12-15 remain withdrawn.  The amendments to the claims overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claims 2, 7, and 9 are objected to because of the following informalities:  
	-Claim 2, lines 2-3: please correct both recitations of “the abutment face” to “the abutment face of the mounting aid”.
	-Claim 7, lines 2-3: please correct “the at least one correspondingly shaped axial stop of the housing” to “the correspondingly shaped axial stop of the housing”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent Application Publication No. 2008/0188813) in view of Boyd et al. (US Patent Application Publication No. 2012/0029442).
Regarding claim 1, Miller discloses a mounting aid (142) for attaching a supplementary device to an injection device (140), wherein the injection device (140) 
a body (body of 142) extending in the axial direction (see Fig. 6), the body configured to receive at least a portion of the housing (body of 142 receives housing of 140), 
wherein the body comprises a side wall, the side wall comprising an abutment face (bottom face of 142, see Fig. 6) located at a proximal end of the body (bottom end of 142 shown in Fig. 6) and facing in a proximal direction, wherein the abutment face (bottom face of 142, see Fig. 6) is defined on a plane that is inclined to the axial direction (see Fig. 6), 
wherein the abutment face (bottom face of 142, see Fig. 6) represents a symmetry-breaking feature (as shown in Fig. 6, the bottom face of 142 is asymmetrical) and is shaped and configured to align and to abut with a complementary-shaped corresponding abutment face of the supplementary device upon attaching the supplementary device to the injection device (note: both the supplementary device and the injection device are only functionally recited in this claim and are therefore not structurally required.  An ordinary artisan would know that the abutment face of the mounting aid is capable of aligning and abutting with a complementary abutment face of a hypothetical supplementary device of a hypothetical injection device).
However, Miller fails to disclose at least one radially extending engaging member to engage with a correspondingly shaped engaging member of the housing when in a specific position relative to the housing, the at least one engaging member being 
Boyd discloses a mounting aid (30) (see Figs. 3 & 5) for an injection device (5) comprising at least one radially extending engaging member (50) to engage with a correspondingly shaped engaging member (grooves not shown, see par. [0061]-[0062] and [0065]) of the housing (10) when in a specific position relative to the housing (10), the at least one engaging member (50) being configured to fix the body (body of 30) to the housing (10) at least with regards to a circumferential direction (see par. [0061]-[0062] and [0065]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting aid of Miller by adding the engaging members of Boyd in order to prevent users from placing the mounting aid in arbitrary orientations with respect to the housing and to prevent rotation of the mounting aid with respect to the housing (see Boyd par. [0061]-[0062] and [0065]).

Regarding claim 2, modified Miller discloses the mounting aid according to claim 1 substantially as claimed, wherein the abutment face (bottom face of 142, 

    PNG
    media_image1.png
    632
    259
    media_image1.png
    Greyscale


Regarding claim 3, modified Miller discloses the mounting aid according to claim 1 substantially as claimed, wherein the body (body of 142) comprises a tubular shaped receptacle (inside space of 142) to enclose at least a distal section of the housing (housing of 140) (see Fig. 6).

Regarding claim 4, modified Miller discloses the mounting aid according to claim 3 substantially as claimed, wherein the body (body of 142) is cup shaped with a closed distal end section (see Fig. 6).

Regarding claim 5, modified Miller discloses the mounting aid according to claim 1 substantially as claimed. However, Miller fails to disclose that the at least 
Boyd discloses a mounting aid (30) for an injection device (5), wherein at least one engaging member (50) of the mounting aid (30) protrudes radially inwardly from the side wall of the body (body of 30) (see Fig. 5). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting aid of modified Miller by adding the engaging members of Boyd in a radially protruding configuration in order to prevent users from placing the mounting aid in arbitrary orientations with respect to the housing and to prevent rotation of the mounting aid with respect to the housing (see Boyd par. [0061]-[0062]).

Regarding claim 6, modified Miller discloses the mounting aid according to claim 1 substantially as claimed. However, Miller fails to disclose that the at least one engaging member of the mounting aid comprises an axial stop and the correspondingly shaped engaging member of the housing comprises a correspondingly shaped axial stop, wherein the axial stop of the mounting aid axially abuts with the correspondingly shaped axial stop of the housing.
Boyd discloses a mounting aid (30) (see Figs. 3 & 5) for an injection device (5), wherein at least one engaging member (50) of the mounting aid (30) comprises an axial stop (engaging member 50 is an axial stop) and the correspondingly shaped engaging member (grooves not shown, see par. [0061]-[0062] and [0065]) of the housing (10) comprises a correspondingly shaped axial stop (grooves not shown), wherein the axial 

Regarding claim 7, modified Miller discloses the mounting aid according to claim 6 substantially as claimed. However, Miller fails to disclose that the axial stop of the mounting aid comprises at least two axially oppositely directed axial stops and wherein the at least one correspondingly shaped axial stop of the housing comprises at least two correspondingly shaped axial stops of the housing, wherein the at least two oppositely directed axial stops of the mounting aid simultaneously engage with the at least two correspondingly shaped axial stops of the housing.
Boyd discloses a mounting aid (30) for an injection device (5), wherein the axial stop (engaging member 50 is an axial stop) of the mounting aid (30) comprises at least two axially oppositely directed axial stops (three stops 50 are axially oppositely directed as shown in Fig. 5) and wherein the at least one correspondingly shaped axial stop (grooves not shown) of the housing (10) comprises at least two correspondingly shaped axial stops (each engaging member 50 engages in a groove) of the housing (10), wherein the at least two oppositely directed axial stops (50) of the mounting aid (30) 

Regarding claim 8, modified Miller discloses the mounting aid according to claim 1 substantially as claimed. However, Miller fails to disclose that at least one engaging member of the mounting aid comprises at least one tangential stop and the correspondingly shaped engaging member of the housing comprises a correspondingly shaped tangential stop, wherein the at least one tangential stop of the mounting aid abuts in a tangential direction with the correspondingly shaped tangential stop of the housing.
Boyd discloses a mounting aid (30) (see Figs. 3 & 5) for an injection device (5), wherein at least one engaging member (50) of the mounting aid (30) comprises at least one tangential stop (side surfaces of engaging members 50 are tangential stops) and the correspondingly shaped engaging member (grooves not shown) of the housing (10) comprises a correspondingly shaped tangential stop (side walls of grooves which abut against engaging members 50), wherein the at least one tangential stop of the mounting aid (side surfaces of engaging members 50) abuts in a tangential direction with the correspondingly shaped tangential stop (side walls of grooves) of the housing (10) (see 

Regarding claim 9, modified Miller discloses the mounting aid according to claim 8 substantially as claimed. However, Miller fails to disclose that at least one tangential stop is formed by at least one tangential side edge of the at least one engaging member of the mounting aid.
Boyd discloses a mounting aid (30) for an injection device (5), wherein the at least one tangential stop (side surfaces of engaging members 50 are tangential stops) is formed by at least one tangential side edge (side surfaces of engaging members 50 are side edges) of the at least one engaging member (50) of the mounting aid (30) (see par. [0061]-[0062] and [0065]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting aid of Miller by adding the tangential stops of Boyd in order to prevent users from placing the mounting aid in arbitrary orientations with respect to the housing 

Regarding claim 10, modified Miller discloses the mounting aid according to claim 3 substantially as claimed, wherein an inner cross section of a proximal end of the receptacle (inside space of 142) is larger than or equal to a cross section of a proximal section of the housing (housing of 140) (see Fig. 6).

Regarding claim 11, modified Miller discloses the mounting aid according to claim 1 substantially as claimed, wherein the body (body of 142) comprises a visual label (144) on an outside surface or wherein the body comprises a distally extending recess at a proximal end of the side wall (note: only one of a visual label or a recess is required by this claim).

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
The Applicant argues that neither of the Miller nor the Boyd references disclose a mounting aid with an abutment face configured to align and to abut with a complementary abutment face of a supplementary device as claimed, specifically because the Miller reference’s mounting aid already constitutes a supplementary device.  In response, the Examiner points out that a “supplementary device” is not defined by the claims as a device which displays information as described at the top of not positively recited in the claims and therefore is not a structural requirement.  Therefore, the abutment face of the mounting aid only has to be capable of aligning and abutting with a hypothetical abutment face of a hypothetical supplementary device.  
The Applicant also argues that the mounting aid of the Boyd reference has a proximal end face which is flush with the body of the housing of the injection device and therefore does not disclose an abutment face with a symmetry breaking feature.  However, the abutment face with a symmetry breaking feature is disclosed by the primary reference, Miller, as described above.  The Boyd reference is relied upon for the modification of adding the engaging members to the mounting aid of Miller.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783